Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 1 of 26 PageID #: 3610




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

BRIAN BAUDE                                   )
                                              )
            Plaintiff,                        )
                                              )
       v.                                     )     Case No. 4:18-CV-1564-RWS
                                              )
CITY OF ST. LOUIS, et al.,                    )
                                              )
            Defendants.                       )

                            MEMORANDUM AND ORDER

       This matter is before me on Defendants’ Motion for Judgment on the

Pleadings pursuant to Fed. R. Civ. P. 12(c). Plaintiff Brian Baude brings a series of

claims under 42 U.S.C. §1983 alleging violations of his First, Fourth, and

Fourteenth Amendment rights, as well as supplemental state law claims, against

several St. Louis Metropolitan Police Department (“SLMPD”) Officers and the

City of St. Louis (the “City”) for their actions during the protests following the

verdict in State of Missouri v. Stockley.1 Baude claims that he was illegally

“kettled,”2 sprayed with pepper spray without warning, and arrested while

observing and documenting the protest on September 17, 2017. This is one of




1
 State v. Stockley, No. 16220CR02213-01 (Mo. 22nd. Jud. Cir. Sep. 15, 2017).
2
 According to the complaint, “kettling” is a law enforcement tactic by which officers encircle a
group of protestors without providing a means of egress. [ECF No. 34 at 11-13].
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 2 of 26 PageID #: 3611




several cases arising out of the protest activity following the Stockley verdict.3

                                  BACKGROUND

      Plaintiff Baude filed this action on September 17, 2018 and filed his first

amended complaint on January 9, 2019. On February 15, 2019, he filed his second

amended complaint asserting the following claims under 42 U.S.C. §1983: that the

individual defendants violated Baude’s First and Fourteenth Amendment rights to

freedom of speech and assembly (Count 2), that the individual defendants violated

his Fourth and Fourteenth Amendment rights to freedom from unreasonable

seizure (Count 1) and freedom from excessive use of force (Count 12), that the city

and the individual defendants conspired to deprive him of his civil rights (Count

3), and that the City is liable under Monell4 because the violations of his civil

rights were caused by a policy, practice or custom of the City and by its failure to

train, discipline or supervise its police officers (Count 4). Baude also brings a

number of supplemental state law claims for false arrest, false imprisonment, abuse

of process, malicious prosecution, intentional infliction of emotional distress, or

alternatively negligent infliction of emotional distress, and battery (Counts 5-11

and 13).



3
  See Aldridge v. City of St. Louis, MO, No. 4:18-CV-1677-CAS, 2019 WL 1695982 (E.D.MO.
April 17, 2019); Laird v. City of St. Louis, MO, No. 4:18-CV-1567-AGF, (E.D.MO June 27,
2019); Laney v. City of St. Louis, No. 4:18-CV-1575-CDP, 2019 WL 2423308 (E.D.MO June
10, 2019).
4
  Monell v. Department of Soc. Servs. of City of New York, 436 U.S. 658 (1978).
                                           2
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 3 of 26 PageID #: 3612




      Defendants’ moved to dismiss the second amended complaint in its entirety

under Fed. R. Civ. P. 8(a) and Fed. R. Civ. P. 12(b)(6) on December 19, 2018. I

denied the Defendants’ motion except as to municipal liability under the failure to

train or supervise theory. The individual Defendants’ now bring a motion for

judgment on the pleadings arguing they are entitled to qualified immunity for the

§1983 claims in Counts I, II, III, and XII.

                            STATEMENT OF FACTS

      The Circuit Court of the City of St. Louis issued its findings and verdict in

Stockley on September 15, 2017, prompting protests in the St. Louis metropolitan

area. The protests lasted throughout the weekend of September 15, 2017 and into

the following week. Although the Stockley verdict prompted the protests, they

addressed broader issues, including racism and the use of force by local police and

law enforcement. Based on the complaint and construing it in the light most

favorable to the plaintiff, the following events occurred.

      On Sunday, September 17, 2017, there were peaceful protests in the

downtown St. Louis area during the day and early evening. Around 8:00 pm there

were reports of property being damaged on Olive and Locust streets east of Tucker

Blvd. In response to these reports tactical teams were sent to investigate. The

tactical units encountered a group of protesters near Olive and Tucker. The

protesters were coming from the area where property damage had been reported


                                          3
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 4 of 26 PageID #: 3613




and several of the protesters donned goggles and masks. Around 8:45 pm, the

tactical unit declared the gathering unlawful and Sargent Rossomanno made an

announcement directing the crowd that the assembly had been declared unlawful

and they must disperse or risk arrest or the use of chemical munitions. The order

did not specify how far the crowded needed to go to comply with the order. After

the initial order was given protesters remained, so SLMPD deployed chemical

munitions. At that time, most of the crowd dispersed, although several protesters

were arrested. No other reports of property damage or violence occurred after this

time period.

      After the crowd dispersed, the tactical teams were sent back to their staging

areas. At this point officers were not limiting ingress or egress from the area.

Eventually another crowd of 50-100 people began to form near the intersection of

Washington Ave and Tucker Blvd, several blocks from where the earlier events

had occurred. The incident commander, Lt. Col. Leyshock, determined that anyone

remaining in the downtown area should be arrested and issued orders for the

assembly to be declared unlawful and dispersed. This decision was made around

10:00 pm. Defendants state that numerous dispersal warnings were given from the

time this decision was made until the final dispersal order was given by Lt. Col.

Leyshock around 11:00 pm. But the parties dispute whether, and to what extent,

additional unlawful assembly/dispersal warnings were given after the initial


                                          4
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 5 of 26 PageID #: 3614




dispersal order was given at Olive and Tucker and before the 11:30 p.m. mass

arrest at Washington and Tucker.

      Plaintiff Brian Baude, a resident of St. Louis, lives approximately three

blocks from the intersection of Washington Ave and Tucker Blvd. On the night of

September 17, 2017, he was at his home when he learned on social media that

protesters were allegedly destroying property nearby. Baude decided to investigate

and document damage and protest related activity in his neighborhood. He left his

home around 9:30 pm, which unbeknownst to him was approximately forty-five

(45) minutes after the SLMPD declared the gathering unlawful and issued dispersal

orders to people gathered near Olive Street and Tucker Blvd.

      After leaving his home Baude walked past the St. Louis Public Library,

where he saw a group of police officers on bikes in what appeared to him to be a

staging area. He then continued to walk east on Olive, where he saw and

documented broken flowerpots and other damage between 9th and 10th Streets.

Baude then headed back toward his home, walking west on Washington Ave.

When he approached Tucker Blvd, he saw a small group of people gathered near

the intersection and a line of police officers assembled on Tucker near Lucas Ave.

Baude turned south on Tucker Blvd and walked toward Locust Street where he

encountered another group of people and a line of police officers. Shortly after

arriving, Baude heard SLMPD make an announcement instructing everyone at the


                                         5
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 6 of 26 PageID #: 3615




intersection to leave the area by walking west on Locust Street and North on

Tucker Blvd. Baude followed this instruction and walked north on Tucker until he

reached Washington Ave. The police officers stationed at Locust followed the

dispersing crowed and advanced north on Tucker holding a position at St. Charles

Street.

      According to Baude, approximately forty-five (45) minutes elapsed during

which time he heard no additional dispersal orders. Baude then noticed lines of

police on Washington Ave to the west and east of the intersection. These lines

began to converge on the crowd, confining them to the intersection of Washington

and Tucker, a tactic Plaintiff refers to as “kettling.” At this point Baude asked a

police officer how to leave the area and was told it was too late. He approached

another officer to ask if there was anything he could be doing to help, and the

officer grabbed him and threw him back into the intersection. Baude was then

sprayed in the back and right side with pepper spray. He was given no warning

chemical munitions would be deployed. Other officers also indiscriminately

sprayed compliant and peaceful citizens in the intersection. Baude believes the

officers were targeting individuals recording the events. The SLMPD then arrested

Baude, zip-tied his hands, and lined him up with others against a building on

Tucker. Baude was taken to the City Justice Center, where he was subject to a

search and held for fourteen hours in an overcrowded cell. Baude was given a court


                                           6
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 7 of 26 PageID #: 3616




date, which was later cancelled. Since then he has received no further information

about outstanding charges against him.

      Baude claims that the events of September 17, 2017, had a chilling effect on

his expressive activity and that he no longer records incidents involving police and

protestors. Baude also claims he suffered anxiety because he feared he may lose

his job and felt a profound sense of injustice. Additionally, as an officer in the Air

National Guard, Baude had to report the incident immediately to his supervisors

and during his security clearance renewal process.

      In addition to the factual allegations regarding the protests on the night of

September 17, 2017, the complaint also details other allegations of SLMPD’s use

of chemical agents against protestors without warning, use of excessive force, and

the history of litigation against the City for these types of incidents.

                                LEGAL STANDARD

      When considering a motion for judgment on the pleadings under Fed. R.

Civ. P. 12(c), I must “accept as true all factual allegations set out in the complaint

and must construe the complaint in the light most favorable to the plaintiff,

drawing all inferences in his favor.” Wishnatsky v. Rovner, 433 F.3d 608, 610 (8th

Cir. 2006). “Judgment on the pleadings is appropriate only when there is no

dispute as to any material facts and the moving party is entitled to judgment as a

matter of law[.]” Ashley Cty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir.


                                            7
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 8 of 26 PageID #: 3617




2009) (internal quotation marks and citation omitted).

      I review a motion for judgment on the pleadings under the same standard as

a Fed. R. Civ. P. 12(b)(6) motion to dismiss. See Clemons v. Crawford, 585 F.3d

1119, 1124 (8th Cir. 2009). Therefore, I consider all facts alleged in the complaint

as true to determine if the complaint states a “claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868

(2009); see also Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir.

2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937. Although a complaint

need not contain “detailed factual allegations,” it must contain sufficient factual

allegations “to raise a right to relief beyond the speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

      In addition to the complaint, I may consider exhibits that are attached to the

complaint as well as materials necessarily embraced by the complaint, without

having to convert the motion to one for summary judgment. Humphrey v. Eureka

Gardens Pub. Facility Bd., 891 F.3d 1079, 1081 (8th Cir. 2018); Ryan v. Ryan, 889

F.3d 499, 505 (8th Cir. 2018). Materials necessarily embraced by the complaint

include “documents whose contents are alleged in a complaint and whose

authenticity no party questions, but which are not physically attached to the


                                            8
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 9 of 26 PageID #: 3618




pleading.” Ryan, 889 F.3d at 505 (internal quotation marks and citations omitted).

Accordingly, on this motion for judgment on the pleadings, I consider the

allegations in the complaint and the exhibits attached to it.

                                    DISCUSSION

      “Qualified immunity shields a government official from suit under § 1983 if

his ‘conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.’” Kelsay v. Ernst, 933 F.3d 975,

979 (8th Cir. 2019) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct.

2727, 73 L.Ed.2d 396 (1982)). When a defendant invokes a claim of qualified

immunity, the burden falls on the plaintiff to show: “(1) the facts, viewed in the

light most favorable to the plaintiff[ ], demonstrate the deprivation of a

constitutional right; and (2) the right was clearly established at the time of the

deprivation.” Snider v. City of Cape Girardeau, 752 F.3d 1149, 1155 (8th Cir.

2014) (quoting Baribeau v. City of Minneapolis, 596 F.3d 465, 474 (8th Cir.

2010)). Therefore, in order to determine whether a defendant is entitled to qualified

immunity, the Court must determine whether the alleged facts demonstrate that his

conduct violated a constitutional right and, whether that right was clearly

established at the time of the alleged injury. Howard v. Kan. City Police Dep't, 570

F.3d 984, 988 (8th Cir. 2009). “If the answer to either question is no,” then the

defendant is entitled to qualified immunity. Doe v. Flaherty, 623 F.3d 577, 583


                                           9
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 10 of 26 PageID #: 3619




 (8th Cir. 2010).

 A.    Counts One and Two – Unlawful Seizure

       Plaintiff alleges his kettling and arrest were unlawful seizures in violation of

 his First and Fourth Amendment rights. Defendants argue they had probable cause

 to arrest him and therefore, should be entitled to qualified immunity.

       “A warrantless arrest does not violate ‘the Fourth Amendment if it is

 supported by probable cause, and an officer is entitled to qualified immunity if

 there is at least ‘arguable probable cause.’” White v. Jackson, 865 F.3d. 1064, 1074

 (8th Cir. 2017) (quoting Borgman v. Kedley, 646 F.3d 518, 522-23 (8th Cir. 2011).

 Probable cause exists when the totality of facts known at the time of the arrest

 would justify a reasonable person in believing that the individual has committed or

 is committing an offense. Ehlers v. City of Rapid City, 846 F.3d 1002, 1009 (8th

 Cir. 2017). “Arguable probable cause exists even whe[n] an officer mistakenly

 arrests a suspect believing [the arrest] is based in probable cause if the mistake is

 objectively reasonable.” Id. (internal quotation marks omitted) (quoting Borgman,

 646 F.3d at 523); see also Walker v. City of Pine Bluff, 414 F.3d 989, 992 (8th Cir.

 2005) (“[S]o long as he is reasonable, the governing standard for a Fourth

 Amendment unlawful arrest claim ‘is not probable cause in fact but arguable

 probable cause ... that is, whether the officer should have known that the arrest

 violated plaintiff’s clearly established right.’ ” (quoting Habiger v. City of Fargo,


                                           10
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 11 of 26 PageID #: 3620




 80 F.3d 289, 295 (8th Cir. 1996))). The fact that the person arrested is later found

 innocent is not material. Linn v. Garcia, 531 F.2d 855, 861 (8th Cir.1976).

 Whether a law enforcement officer had probable cause at the time of arrest is a

 question of law. Fisher, 619 F.3d at 816.

       The Eighth Circuit considered Fourth Amendment challenges to mass arrests

 in Bernini v. City of St. Paul and affirmed the principle that “the Fourth

 Amendment ‘is satisfied if the officers have grounds to believe all arrested persons

 were part of the unit observed violating the law.” Bernini v. City of St. Paul, 665

 F.3d 997, 1003 (8th Cir. 2012) (quoting Carr v. District of Columbia, 587 F.3d

 401, 408 (D.C. Cir. 2009)). The case arose out of the 2008 Republican National

 Convention. Safety concerns caused the City of St. Paul to close the downtown

 area near the convention. Id. A group of protestors marching and chanting in

 unison defied the order, attempted to enter the closed part of downtown, and were

 redirected by lines of police officers to a park outside the closed area. Id. At the

 park the officers recognized that the crowd included individuals who had not been

 present during the initial confrontation. The officers proceeded to ascertain and

 arrest only those individuals who were at the earlier confrontation. As a result of

 this process about half of the group at the park was released. Id. at 1002. The fact

 that the police attempted to discern who had been part of the unit acting

 unlawfully, rather than indiscriminately arresting everyone in the park was a key


                                             11
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 12 of 26 PageID #: 3621




 factor in the Court’s decision to grant the officers qualified immunity. Id.

       Taking the facts in the case before me in the light most favorable to Plaintiff,

 Defendants failed to establish that they are entitled to qualified immunity for

 Plaintiff’s unlawful seizure claims at this time. Plaintiff’s allegations of what

 occurred at the Washington and Tucker intersection on September 17, 2017, do not

 establish that the officers in this case could reasonably have concluded the group at

 the intersection was acting as a unit or violating the law. The evidence shows no

 credible threat of force or violence to officers or property. There were no reports of

 property damage or violence after 8:30 p.m., and the scene at the intersection was

 relatively calm, although some people continued to engage in protest activity by

 voicing their displeasure with police.

       First, Defendants fail to establish that it was objectively reasonably for them

 to believe the crowd a Washington and Tucker were acting as a unit. Defendants

 offer no evidence, aside from their general location to show the crowd was a single

 unit. Unlike the crowd in Bernini, which was marching and chanting in unison, the

 people near the intersection of Washington and Tucker were just milling about.

 Defs. Mem. Supp. Mot. J. Pleadings, ECF No. 72-1, p. 3. The crowd was not

 engaging in violence or disobedience. Defs. Mem. Supp. Mot. J. Pleadings, ECF

 No. 72, p. 3. In fact, the only reports of violence or property damage came hours

 before the mass arrest. Compl. Ex. 6 Ahmad Tr. Vol. 2, ECF No. 32-6, p. 134-35,


                                           12
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 13 of 26 PageID #: 3622




 223. Additionally, the crowd did not arrive to the area at the same time or as a

 single unit and Defendants freely allowed ingress into the area, even after initial

 dispersal orders were given. Compl. Ex. 6 Ahmad Tr. Vol. 2, ECF No. 32-6, p. 74-

 75, Compl. at ¶ 141. Defendants then arrested everyone in the intersection,

 including those who were allowed to enter the intersection after the dispersal

 orders were issued. Defendants’ failure to determine which members of the crowd

 were part of the unit acting unlawfully undermines their argument that arguable

 probable cause existed. See Bernini, 665 F.3d at 1004, cf Barham v. Ramsay, 434

 F.3d 565 (D.C. Cir. 2006).

       In addition to failing to establish that it was objectively reasonable to believe

 the crowd at the intersection of Washington and Tucker was acting as a unit,

 Defendants failed to establish that the crowd was violating the law. Defendants

 identify several statutes and ordinances relating to impeding traffic, unlawful

 assembly, and peace disturbance generally that they argue they could have

 reasonably believed the crowd violated, including Mo. Rev. Stat. §§574.010,

 574.040, 574.060, and St. Louis City Ordinances 15.52.010 and 17.16.275.

       First, Mo. Rev. Stat. § 574.040, requires that the group act in concert, State

 v. Mast, 713 S.W.2d 601 (Mo. Ct. App. 1986), which the defendants failed to

 establish. Additionally, Mo. Rev. Stat. §§ 574.040 and 574.060, require that the

 individuals being arrested know the assembly has been declared unlawful and that


                                           13
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 14 of 26 PageID #: 3623




 they willfully refuse to disperse or disassociate themselves from the group. Mo.

 Rev. Stat. §§ 574.040, 574.060, White v. Jackson, 865 F.3d 1064, 1075 (8th Cir.

 2017). But in this case, there are significant factual disputes regarding the nature,

 quantity, and timing of dispersal orders given to the crowd. Compl. Ex. 6 Ahmad

 Tr. Vol. 2, ECF No. 32-6, p. 22-25, 71, 125-28, Compl. ¶ 142. Additionally,

 defendants allowed individuals to enter the area after the assembly was declared

 unlawful without notifying individuals that dispersal orders had been given.

 Compl. Ex. 6 Ahmad Tr. Vol. 2, ECF No. 32-6, p. 74-75, Compl. at ¶ 141. Given

 these disputes over the facts surrounding the dispersal orders, defendants cannot

 establish that they had arguable probable cause to mass arrest the crowd at

 Washington and Tucker.

       Defendants also cited to Mo. Rev. Stat. § 574.010, which regulates peace

 disturbances. Defendants do not point to which provision of the statute is relevant,

 but I assume they are referring to §574.010(2), which states “a person commits the

 offence of peace disturbance if he or she: (2) is in a public place…and purposely

 causes inconvenience to another person or persons by unreasonably and physically

 obstructing: (a) vehicular or pedestrian traffic; or (b) the free ingress or egress to or

 from a public or private place.” Mo. Rev. Stat. § 575.010(2). “In the protest

 context, the Supreme Court has already well articulated the contours of the right

 and made clear that the police may not interfere with demonstrations unless there is


                                            14
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 15 of 26 PageID #: 3624




 a ‘clear and present danger” of riot, imminent violence, interference with traffic or

 other immediate threat to public safety.’ Jones v. Parmley, 465 F.3d 46, 57 (2nd

 Cir. 2006) (citing Cantwell v. Connecticut, 310 U.S. 296, 308–309 (1940)).

 “Neither energetic, even raucous, protesters who annoy or anger audiences, nor

 demonstrations that slow traffic or inconvenience pedestrians, justify police

 stopping or interrupting a public protest.” Jones v. Parmley, 465 F.3d 46, 58 (2nd

 Cir. 2006) (citing Cox v. Louisiana, 379 U.S. 536, 546–47, 549 n. 12 (1965)).

 Although some of the people at the intersection of Washington and Tucker were in

 the street, it is unclear if they were purposely obstructing traffic or if their presence

 was merely slowing traffic and inconveniencing pedestrians. These questions are

 particularly poignant given the fact that protests are often allowed to occur in the

 streets and had been occurring in the streets of downtown St. Louis throughout the

 day in question. Given the First Amendment protections enjoyed by protesters, the

 police could not simply disperse or arrest them without fair warning. Parmley, 465

 F.3d 46, 60 (2nd Cir. 2006) (citing City of Chicago v. Morales, 527 U.S. 41, 58

 (1999), Feiner v. New York, 340 U.S. 315, 321 (1940)). The factual disputes

 surrounding the adequacy of the dispersal warnings, thus preclude the Defendants’

 claim for qualified immunity at this time.

       Defendants also cite to Burbridge v. City of St. Louis, 430 F.Supp.3d 595

 (E.D. Mo. Dec. 2019) (Clark, J.), which arose out of the same incident and held


                                            15
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 16 of 26 PageID #: 3625




 that the defendants were entitled to qualified immunity on a claim of unlawful

 arrest. For the reasons explained below, I respectfully decline to follow that

 opinion.

          First, Burbridge was decided at the summary judgement phase and thus

 benefited from additional factual development that has yet to occur in this case.

 Secondly, the city ordinances used to establish probable cause in Burbridge require

 either that the group act in concert to violate the law or require a violation of a

 dispersal order.5 Defendants have not established that the group was acting in

 concert. Additionally, the facts surrounding the dispersal orders are disputed and

 not sufficient at this juncture to establish probable cause. Therefore, Defendants

 motion for judgment on the pleadings as to the Plaintiffs unlawful seizure claims

 will be denied.




 5
  St. Louis City Ordinance 15.52.010 provides:
          Any two persons who shall, in this City, assemble together, or, being assembled, shall act in concert to do
          any unlawful act with force or violence, against the property of this City, or the person or property of
          another, or against the peace or to the terror of others, and shall make any movement or preparation
          therefor, and every person present at such meeting or assembly, who shall not endeavor to prevent the
          commission or perpetration of such unlawful act, shall be guilty of a misdemeanor.
 St. Louis City Ordinance 17.16.275 provides in relevant part:
          A. No person, or persons congregating with another or others, shall stand or otherwise position himself or
          herself in any public place in such a manner as to obstruct, impede, interfere, hinder or delay the reasonable
          movement of vehicular or pedestrian traffic.
          ...
          E. No person who has committed an act or acts within the description of subsections (A) through (D)
          above, upon being given an order by a police officer, ... to disperse, clear, or otherwise move, shall fail or
          refuse to obey such order. Such failure or refusal shall constitute the separate offense of failure to obey a
          dispersing order by a police officer....


                                                           16
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 17 of 26 PageID #: 3626




 B.    Count Twelve – Excessive Force

       In his complaint, Plaintiff alleges Defendants violated his Fourth

 Amendment right to be free from excessive force through their use of kettling, zip-

 cuffs, and pepper spray. Defendants argue they are entitled to qualified immunity

 for these acts because it was not clearly established that the use of pepper spray,

 tight handcuffing, and arm dragging constituted more than de minimis force, which

 is not a cognizable Fourth Amendment violation. Additionally, the supervisory

 defendants (Leyshock, Sachs, Boyher, Jemerson, Karnowski, and Rossomanno)

 argue that they are entitled to qualified immunity because they did not personally

 participate in any use of force against Plaintiff and to the extent any of the

 supervisory defendants personally witnessed any unreasonable force, it was

 reasonable for them to believe that officers were only using the necessary force to

 accomplish the arrest.

       Courts use the reasonableness standard to analyze excessive force claims in

 the context of a Fourth Amendment. Henderson v. Munn, 439 F.3d 497, 502 (8th

 Cir. 2006). The Supreme Court's “Fourth Amendment jurisprudence has long

 recognized that the right to make an arrest ... necessarily carries with it the right to

 use some degree of physical coercion or threat thereof to effect it.” Id. (citing

 Graham v. Connor, 490 U.S. 386, 396 (1989)). “To establish a constitutional

 violation under the Fourth Amendment's right to be free from excessive force, ‘the


                                            17
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 18 of 26 PageID #: 3627




 test is whether the amount of force used was objectively reasonable under the

 particular circumstances.’” Id. (citing Littrell v. Franklin, 288 F.3d 578, 583 (8th

 Cir. 2004). “The determination whether the force used to effect a seizure was

 reasonable ultimately requires a case-specific balancing of ‘‘the nature and quality

 of the intrusion on the individual's Fourth Amendment interests' against the

 countervailing governmental interests at stake.’” Chambers v. Pennycook, 641

 F.3d. 898, 905-06 (8th Cir. 2011) (Graham v. Connor, 490 U.S. 386, 396–97

 (1989)). Relevant considerations include “the severity of the crime at issue,

 whether the suspect poses an immediate threat to the safety of the officers or

 others, and whether he is actively resisting arrest or attempting to evade arrest by

 flight.” Graham, 490 U.S. at 396 (1989).

       “The reasonableness of a particular use of force must be judged from the

 perspective of a reasonable officer on the scene, rather than with the 20/20 vision

 of hindsight.” Id. “Not every push or shove, even if it may later seem unnecessary

 in the peace of a judge’s chambers violates the Fourth Amendment.” Id. (internal

 quotation marks and citation omitted). “The calculus of reasonableness must

 embody allowance for the fact that police officers are often forced to make split-

 second judgments – in circumstances that are tense, uncertain, and rapidly evolving

 – about the amount of force that is necessary in a particular situation.” Id. at 396-

 97. “[F]orce is least justified against nonviolent misdemeanants who do not flee or


                                            18
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 19 of 26 PageID #: 3628




 actively resist arrest and pose little or no threat to the security of the officers or the

 public.” Brown, 574 F.3d at 499. “The use of any force by officers simply because

 a suspect is argumentative, contentious, or vituperative is not to be condoned.”

 Bauer v. Norris, 713 F.2d 408, 412 (8th Cir. 1983) (internal quotation marks and

 citation omitted). “[T]he use of . . . gratuitous force against a suspect who is

 handcuffed, not resisting, and fully subdued is objectively unreasonable under the

 Fourth Amendment.” Krout v. Goemmer, 583 F.3d 557, 566 (8th Cir. 2009).

        Viewing the facts in the light most favorable to the Plaintiff, the deployment

 of pepper spray against him was not objectively reasonable. When Baude was

 pepper sprayed, he was not fleeing or resisting arrest in any way. And there is no

 indication Baude posed an immediate threat to the officers’ safety. Additionally,

 the alleged crime he was being detained for was a non-violent misdemeanor. See

 Brown, 574 F.3d at 499. Even if Baude’s queries directed at the officers who were

 attempting to effectuate arrest were argumentative, they did not amount to resisting

 arrest; “the use of any force by officers simply because a suspect is

 argumentative…is not to be condoned.” Bauer, 713 F.2d at 412.

        Even though the supervisory defendants did not personally use pepper spray

 against Plaintiff, they may still be liable. Supervisors can be held liable under

 §1983 “(1) if the supervisor directly participated in the constitutional violation; (2)

 if the supervisor failed or refused to intervene when a constitutional violation took


                                             19
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 20 of 26 PageID #: 3629




 place in his presence; (3) if the supervisor’s failure to train or supervise the

 employee caused the constitutional violation; or (4) if the supervisor created a

 policy or custom under which the constitutional violation occurred.” B.J.G. ex rel.

 McCray v. St. Charles City Sheriff, No. 4:08-CV-1178-CDP, 2010 WL 1838414,

 at *3 (E.D. Mo May 6, 2010) (citations omitted), aff’d sub nom. B.J.G. ex rel

 McCray v. St. Charles City Sheriff, 400 F. App’x 127 (8th. Cir. 2010);

 also Lansdown v. Chadwick, 152 F.Supp.2d 1128, 1146 W.D.Ark.2000); Webster

 v. Gibson, 913 F.2d 510, 514 (8th Cir.1990) (direct participation); Putman v.

 Gerloff, 639 F.2d 415, 423 (8th Cir.1981) (failure to intervene); Tilson v. Forrest

 City Police Dep't., 28 F.3d 802, 806 (8th Cir.1994) (failure to train or

 supervise); Whisman Through Whisman v. Rinehart, 119 F.3d 1303, 1311 (8th

 Cir. 1997) (policy or custom).

       At this stage of the litigation, Plaintiff need only allege facts sufficient to

 state a plausible claim for liability. Plaintiff alleges Defendants were at the site of

 the mass arrest and witnessed officers in their command using excessive force but

 failed to intervene. He also alleges the supervisory defendants issued the orders

 allowing the use of force against the crowd, which was not violent, largely

 compliant, and unable to flee because of the use of kettling. These allegations are

 sufficient at this stage to state a claim that Defendants violated Plaintiff’s right to

 be free from excessive force.


                                            20
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 21 of 26 PageID #: 3630




          But the inquiry does not end there, to overcome qualified immunity, Plaintiff

 must present facts to show not only (1) that the officer[s’] conduct violated a

 constitutional right, but also (2) that the right was clearly established at the time of

 the alleged violation. Pearson, 555 U.S. at 232. In May 2017, the Eighth Circuit

 established in Tatum v. Robinson, that it is unreasonable to use pepper spray on a

 non-resisting, non-fleeing individual, suspected of a non-violent misdemeanor.6

 Tatum v. Robinson, 858 F.3d 544, 548-550 (8th Cir. 2017). Even though Tatum

 was actively arguing with the officer when the officer deployed his pepper spray,

 the Eighth Circuit held that the use of pepper spray was unreasonable. The Court

 emphasized that “even when officers are justified in using some force, they violate

 [the] suspects’ Fourth Amendment rights if they use unreasonable amounts of

 force.” Id. at 550. In Johnson v. Carroll, the Eighth Circuit found that it was clearly

 established that “it was unlawful to throw to the ground and mace a nonviolent,

 suspected misdemeanant who was not fleeing or herself resisting arrest, who posed

 little or no threat to anyone’s safety, [and] who never received verbal commands to

 remove herself….” Johnson v. Carroll, 658 F.3d 819, 828 (8th Cir. 2011).

 Additionally, it is clearly established that an officer can be held liable for failure to

 intervene or prevent the use of excessive force. Nance v. Simmons, 586 F.3d 604,



 6
  Ultimately the Eighth Circuit granted the officer in Tatum qualified immunity because the plaintiff’s right was not
 clearly established at the time. Tatum at 551. After Tatum, however, a reasonable officer would know that pepper
 spaying a non-fleeing, non-resisting individual suspected or held for non-violent misdemeanors is unreasonable.

                                                          21
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 22 of 26 PageID #: 3631




 611 (8th Cir. 2009). Taken together these cases show that Baude’s right to be free

 from excessive force was clearly established.

       The parties dedicate significant time to discussing whether some minimum

 level of injury is required to establish a Fourth Amendment violation. Defendants

 argue that the uncertainty surrounding this issue entitles them to qualified

 immunity and cite to Robinson v. Hawkins to illustrate the uncertainty. This

 argument is unavailing. It is clearly established that the unreasonableness of the

 force used, not the nature of the injury is the relevant inquiry. Chambers, 641 F.3d

 at 906. Robinson v. Hawkins does not undermine this point. The majority and

 dissenting opinions that address the excessive force issue both emphasize that a de

 minimis injury does not preclude a claim of excessive force but may be used as

 evidence that the force used was reasonable. Robinson v. Hawkins, 937 F.3d 1128,

 1136 & 1140 (8th Cir. 2019). Additionally, the disparity between the majority and

 dissent in Robinson turns on different interpretations of the specific facts presented

 in that case, which are not relevant here. Accordingly, Defendants are not presently

 entitled to qualified immunity on the excessive force claim.

       C.     Count Three – Civil Conspiracy

        In order to state a claim for conspiracy under 42 U.S.C. § 1983, the

 “plaintiff must show: (1) that the defendant conspired with others to deprive him of

 constitutional rights; (2) that at least one of the alleged co-conspirators engaged in


                                           22
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 23 of 26 PageID #: 3632




 an overt act in furtherance of the conspiracy; and (3) that the overt act injured the

 plaintiff.” White v. McKinley, 519 F.3d 806, 814 (8th Cir. 2008) (internal citation

 omitted). The first element “requires allegations of specific facts tending to show

 ‘meeting of the minds’ among the alleged conspirators.” Murray v. Lene, 595 F.3d

 868, 870 (8th Cir. 2010).

       Defendants argue that they are entitled to qualified immunity on the 42

 U.S.C. § 1983 conspiracy claim because the law on the intracorporate conspiracy

 doctrine is not clearly established as it applies to § 1983 claims. The intracorporate

 conspiracy doctrine “allows corporate agents acting within the scope of their

 employment to be shielded from constituting a conspiracy under § 1985.” Meyers

 v. Starke, 420 F.3d. 738, 742 (8th Cir 2005). The rule derives from the nature of

 conspiracy, which requires an agreement between or among two or more separate

 persons. Abbasi, 137 S.Ct. 1843, 1867 (2017). When two agents of the same legal

 entity make an agreement in the course of their official duties, as a practical and

 legal matter their acts are attributed to their principal, so it follows that there has

 not been an agreement between two or more separate people. Id. at 1867-68.

       Defendants rely on Ziglar v. Abbasi, which held that officials were entitled

 to qualified immunity on §1985 conspiracy claims because the lower courts were

 divided on the applicability of the intracorporate conspiracy doctrine in § 1985

 cases. Ziglar v. Abbasi, 137 S.Ct. 1843, (2017). Plaintiff argues that the


                                             23
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 24 of 26 PageID #: 3633




 intracorporate conspiracy doctrine does not apply to § 1983 claims and that

 Abbasi, which discussed § 1985 liability, is inapplicable here. Additionally,

 Plaintiff argues that his rights to be free from unreasonable seizure and excessive

 force were clearly established.

        There is some debate whether the intercorporate conspiracy doctrine should

 be applied in civil rights cases, particularly under §1983, where the acts of a

 municipal employee are not attributable to the municipality itself. But the Eighth

 Circuit has already extended the doctrine to §1985 claims.7 Powers v. City of

 Ferguson, 229 F.Supp.3d 894, 905 (E.D. Mo 2017). And Sections 1983 and 1985

 are close analogues that both trace their origins to the Civil Rights Act of 1871.

 Griffin v. Breckenridge, 403 U.S. 88, 98-99 (1971). Additionally, other circuits

 have extended the intracorporate conspiracy doctrine to § 1983 claims. See

 Jackson v. City of Cleveland, 925 F.3d 793, 819-20 (6th Cir. 2019), Grider v. City

 of Auburn, Ala, 618 F.3d 1240, 1261-62 (11th Cir. 2010). Although Judges in this

 district have declined to extend the doctrine to § 1983 cases in the absence of clear

 direction from the Eighth Circuit, none have explicitly addressed its validity.

 Aldridge v. City of St. Louis, MO, No. 4:18-CV-1677-CAS, 2019 WL 1695982 at

 *8 (E.D.MO. April 17, 2019); Laird v. City of St. Louis, MO, No. 4:18-CV-1567-


 7
   The parties did not point me to any Eighth Circuit cases addressing the application of the
 intracorporate conspiracy doctrine in §1983 conspiracy claims, nor has my search uncovered any
 such cases.
                                               24
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 25 of 26 PageID #: 3634




 AGF, 2019 WL 2647273 at *5 (E.D.MO June 27, 2019); Powers, 229 F.Supp.3d

 at 906; Anzaldua v. Northeast Ambulance and Fire Protection District, 2014 WL

 466234, at *8 (E.D. Mo. 2015) ; Golden v. Moutray, 2018 WL 1784395, at *4

 (E.D. Mo. 2018).

       In light of this landscape, it cannot be said that the law regarding the

 application of the intracorporate conspiracy doctrine in § 1983 cases is clearly

 established. In Abbasi the Court held that officials were entitled to qualified

 immunity because the law regarding the applicability of the intracorporate

 conspiracy doctrine to § 1985(3) claims was not well established. According to the

 Court, “when the courts are divided on an issue so central to the cause of action

 alleged, a reasonable official lacks the notice required before imposing liability.”

 Id. at 1868. As in Abbasi, the key issue in this case is whether the officers could

 reasonably have known that the agreements entered into or the agreed-upon tactics

 devised with other officers of the SLMPD could subject them to conspiracy

 liability. Given the uncertainty regarding the applicability of the intracorporate

 conspiracy doctrine in § 1983 cases, the officers could not have reasonably known

 their actions would open them up to liability for a conspiracy. Therefore,

 Defendants are entitled to qualified immunity and I will grant their motion for

 judgment on the pleadings as to Count III.




                                           25
Case: 4:18-cv-01564-RWS Doc. #: 101 Filed: 08/04/20 Page: 26 of 26 PageID #: 3635




                                  CONCLUSION

       For the reasons explained above, Defendants’ Motion for Judgment on the

 Pleadings will be granted as to Count III. The motion will be denied as to Counts I,

 II, and XII.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion for Judgment on the

 Pleadings, ECF No. [72] is GRANTED as to count III, but in all other respects is

 DENIED.




                                         RODNEY W. SIPPEL
                                         UNITED STATES DISTRICT JUDGE
       Dated this 4th day of August, 2020.




                                          26
